Name: 2006/883/EC: Commission Decision of 5 December 2006 amending Decision 2006/80/EC as regards Slovenia (notified under document number C(2006) 5797)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  agricultural policy;  Europe;  means of agricultural production;  farming systems
 Date Published: 2006-12-07; 2007-06-05

 7.12.2006 EN Official Journal of the European Union L 341/37 COMMISSION DECISION of 5 December 2006 amending Decision 2006/80/EC as regards Slovenia (notified under document number C(2006) 5797) (Only the Slovenian text is authentic) (2006/883/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (1), and in particular Article 3(2) thereof, Whereas: (1) Directive 92/102/EEC sets out the minimum requirements for the identification and registration of animals, without prejudice to more detailed Community rules which may be established for disease eradication or control purposes. (2) Under Article (3)1 of Directive 92/102/EEC, Member States are to ensure that the competent authority has an up-to-date list of all the holdings which keep animals covered by that Directive and are situated on their territory. (3) Article 3(2) of Directive 92/102/EEC provides for the possibility to authorise Member States to exclude from the list of holdings required by Article 3(1) of that Directive natural persons who keep one single pig which is intended for their own use or consumption, provided that this animal is subjected to the controls laid down in that Directive before any movement. (4) Commission Decision 2006/80/EC (2) authorises certain Member States to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with one single pig. (5) Slovenia has requested the authorisation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with one single pig and has given the appropriate assurances in respect of the controls laid down in that Directive. (6) It is therefore appropriate to authorise Slovenia to apply that derogation. (7) Decision 2006/80/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/80/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Republic of Slovenia. Done at Brussels, 5 December 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 355, 5.12.1992, p. 32. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8). (2) OJ L 36, 8.2.2006, p. 50. ANNEX ANNEX Member States authorised to apply the derogation provided for in Article 3(2) of Directive 92/102/EEC as regards holdings with one single pig: The Czech Republic France Italy Poland Portugal Slovenia Slovakia